Citation Nr: 1757447	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  13-23 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable disability rating for a right ankle fracture with scar since November 30, 2011. 

(The issue of entitlement to a rating in excess of 10 percent since July 15, 2010, for right knee arthritis, and the issue of entitlement to an initial compensable rating from July 15, 2010 to July 7, 2014, and in excess of 10 percent since July 7, 2014, for left knee arthritis are the subjects of a separate decision)


REPRESENTATION

Appellant represented by:	Lindsey Hogan, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse.


ATTORNEY FOR THE BOARD

J. Wozniak, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from April 1979 to August 1992.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2012 decision of the Houston, Texas, Regional Office (RO). In September 2016, the Board denied the Veteran's claim for an increased evaluation of his right ankle disability and remanded the Veteran's service connection claim for left ankle tendonitis. The Veteran appealed the right ankle disability issue to the United States Court of Appeals for Veterans Claims (Court). In May 2017 the parties issued a joint motion for partial remand regarding the Veteran's right ankle disability. 

In an April 2017 rating decision, the RO granted service connection for left ankle tendonitis, secondary to the Veteran's service-connected right knee disability. This represents a complete grant of the benefits sought and is no longer on appeal. 

Pursuant to VA's duties to notify and assist the Veteran, VA advised the claimant how to substantiate an application for benefits, obtained all relevant and available evidence and conducted any appropriate medical inquiry. The appeal is ready for appellate review. 

In June 2016, the Veteran was afforded a travel board hearing before the undersigned Veterans Law Judge. A hearing transcript is in the record.





FINDING OF FACT

During the period on appeal, the Veteran's right ankle fracture with scar has been shown to be manifested by no more than pain, some limited motion, soreness, stiffness, and locking up


CONCLUSION OF LAW

The criteria for a rating of 10 percent, since November 30, 2011, for right ankle fracture with scar have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016). The Veteran's right ankle disability has been rated as zero percent disabling under Diagnostic Code 5271 based on limited motion of the ankle, which provides a 10 percent disability rating for moderately limited motion and a 20 percent disability rating for marked limited motion. 38 C.F.R. § 4.71a, Diagnostic Code 5271. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.

Where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7. 

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided. Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of, or overlapping with, the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

In a November 2011 lay statement, the Veteran indicated that his right ankle locked up several times per week, which caused pain and difficulty walking. The Veteran made similar complaints of pain in a December 2011 private treatment note. In January 2012 a private doctor indicated the Veteran did not have ankle pain, had a good range of motion, and that his ankle was slowly improving. 

In February 2012, the Veteran was afforded a VA examination. The Veteran had current complaints of locking and catching in his ankle and stated that he experiences occasional swelling and uses a brace while not at work. The Veteran's range of motion measurements included 40 degrees of flexion and 15 degrees of extension. The examiner also noted functional loss due to less movement than normal but noted no localized tenderness and pain for the right ankle. 

In an April 2013 treatment note the Veteran complained of pain and less movement than normal in his right ankle. The Veteran repeated these contentions in a November 2014 statement and described symptoms of daily soreness and stiffness. 

In the Veteran's June 2016 hearing testimony he indicated that his right knee would slip and cause injury to his right ankle. The Veteran also reported that his right ankle would lock up on its own due to bone spurs. The Veteran stated his right ankle condition was moderate and that he occasionally wears an ankle brace when the bone spur starts rubbing into the nerve of the joint. 

Upon review of all the evidence, the Board finds the Veteran's disability has manifested as pain, some limited motion, soreness, stiffness, and locking up, however, these symptoms have not resulted in moderate limited motion of the ankle. While the Board has considered the Veteran's reported symptoms and his June 2016 testimony, the range of motion testing conducted during the February 2012 VA examination show range of motion measurements of plantar flexion to 40 degrees and extension to 15 degrees. These symptoms warrant a noncompensable disability rating under Diagnostic Code 5271. See 38 C.F.R. § 4.71a, Diagnostic Code 5271. Overall, the claims file does not include any medical or lay evidence showing moderate or marked motion limitation of the right ankle.

The Board has also considered whether the Veteran's disability warrants a separate or higher disability rating under a different Diagnostic Code. However, the clinical evidence does not reflect the presence of ankylosis, malunion of the os calcis or astragalus, or astragalectomy in any of the medical treatment records during the appellate period. 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272-5274 (2015). The February 2012 VA examiner specifically found there was normal alignment of the os calcis, and that the Veteran did not have any shin splints, stress fractures, Achilles tendonitis, Achilles tendon rupture, malunion of the calcaneus or talus, or astragalectomy. While the Veteran complained that the ankle locked-up at times, the VA treatment records and the VA examination report do not reflect findings of abnormal strength, muscle atrophy, or ankylosis. Therefore, a separate disability rating and/or a compensable disability rating is not warranted under any other Diagnostic Code. 38 C.F.R. § 4.71a.

Finally, treatment records and lay statements throughout this appeal show continued complaints of right ankle pain. Painful motion is entitled to at least the minimum compensable rating for the joint under 38 C.F.R. § 4.59. As there are examination findings disclosing a right ankle lateral malleolous fracture and credible evidence of painful motion, the criteria of 38 C.F.R. § 4.59 are met. Based upon credible evidence of pain and the provisions of 38 C.F.R. § 4.59, a 10 percent evaluation is granted for right ankle fracture. 


ORDER

An initial compensable rating of 10 percent for right ankle fracture with scar, is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


